20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 1 of 26                  Page 1



                                 Exhibit B




                                                                          Page 1
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 2 of 26                  Page 2




                                                                                   "A"




                                                                                    "B"




                                                                                     "C"




                                                                          Page 2
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 3 of 26                  Page 3




                                                                             "C1-C8"




                                                                          Page 3
   20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -

                                  EXHIBIT "A"
                     Declaration of Nick Morris Pg 4 of 26           Return
                                                                            Page 4




                                 SNEED, VINE & PERRY
                                  A PROFESSIONAL CORPORATION
                                       ATTORNEYS AT LAW
                                        ESTABLISHED 1926

                                      108 EAST 8th STREET
                                   GEORGETOWN, TEXAS 78626

TELEPHONE (512) 930-9775                                                WEBSITE:www.sneedvine.com
TELECOPIER (512) 819-9707                                              EMAIL:cstanley@sneedvine.com

                                                                     Board Certified – Construction Law
                                                                     Texas Board of Legal Specialization

                                      October 10, 2019

V IA C ERTIFIED M AIL , R ETURN R ECEIPT R EQUESTED
7019 0700 0000 9576 2678
Panache Development & Construction, Inc.
P.O. Box 26539
Austin, Texas 78755

V IA C ERTIFIED M AIL , R ETURN R ECEIPT R EQUESTED
7019 0700 0000 9576 3248
3443 Zen Garden Limited Partnership
3443 Ed Bluestein Blvd.
Austin, Texas 78721

RE:     Demand for Payment – Notice of Intent to Suspend Work
        Invoice 4655 - $33,860.65 Building H
        Invoice 4656 - $37,730.00 Building J
        Invoice 4676 - $16,165.00 Building H
        Invoice 4677 - $37,947.50 Building J
        Invoice 4718 - $28,697.75 Building C
        Invoice 4719 - $47,620.00 Building H
        Invoice 4720 - $39,500.00 Building J

To Whom It May Concern:

        The undersigned represents ACM Services, LLC, ("Claimant") which has furnished
labor and/or materials to Panache Development & Construction, Inc (“Panache”). Panache
is represented to be the owner of the project in its contracts with ACM, so it is at the very
least a purported owner. Travis County real property records indicate the owner to be 3443
Zen Garden Limited Partnership and is thus included on this notice. Claimant has not been
paid the amounts due to it, under its subcontract with your original contractor, for the
month(s) of July, August and September, 2019 in the aggregate amount of $241,520.90, as
shown by the invoice(s) attached to this letter and herein incorporated by this reference.

        Under the mechanic's lien laws of Texas, an original contractor, which we claim to be,
has broad rights in perfecting a lien claim against the subject property(s). Alternatively, as
a first-tier subcontractor furnishing material or labor in connection with a non-residence
construction project, ACM is required to notify the owner and original contractor of all claims

                        AUSTIN                 •               GEORGETOWN

                                                                                                Page 4
   20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                     Declaration of Nick Morris Pg 5 of 26                  Page 5
Panache Development & Construction, Inc.
3443 Zen Garden Limited Partnership
October 10, 2019
Page 2


that are not paid by the 15th day of the third calendar month following each month in which
unpaid labor was done or material was delivered in whole or in part by the subcontractor.
Failure to give this notice would cause a claimant to lose his or her rights under the
mechanic's lien laws.

        The law further requires that Claimant advise (and we hereby advise you) that if the
claim remains unpaid, the owner may be personally liable and the owner's property subjected
to a lien unless the owner withholds payments from the contractor for payment of the claim
or the claim is otherwise paid or settled.

       Please consider this a demand for payment of the aforementioned unpaid balance,
which is an accrued obligation or is past due under the terms of our subcontract with your
original contractor.

        You are also advised that all of the claim has accrued under Tex. Prop. Code §53.053
or is past due according to the agreement between the parties.

       Panache is further advised that it does not have an effective contingent payment
clause in its contracts with ACM and demand is made against Panache for full payment. To
the extent that there is an effective payment clause (which ACM denies) ACM provides this
notice that ACM objects to the further enforceability of the contingent payment clause in
each of the contracts involving the work referenced above as provided for in Tex. Bus. &
Comm. Code §56.052.

       Finally, and pursuant to Tex. Prop. Code §28.009 all parties are advised that the
payment described herein has not been received and ACM intends to suspend performance
for nonpayment in ten (10) days.

         Should you have any question concerning this claim, please contact the undersigned.


                                           Sincerely,

                                           Sneed, Vine & Perry, P.C.




                                           By: Christopher Stanley

CBS:lf

Encl: Invoices referenced

cc: Client




                                                                                       Page 5
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 6 of 26                  Page 6




                                                                          Page 6
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 7 of 26                  Page 7




                                                                          Page 7
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 8 of 26                  Page 8




                                                                          Page 8
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 9 of 26                  Page 9




                                                                          Page 9
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 10 of 26                Page 10




                                                                         Page 10
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 11 of 26                Page 11




                                                                         Page 11
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 12 of 26                Page 12




                                                                         Page 12
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                             EXHIBIT "B"
                  Declaration of Nick Morris Pg 13 of 26                Page 13
                                                                                Return




                                                                           Page 13
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 14 of 26                Page 14




                                                                         Page 14
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 15 of 26                Page 15




                                                                         Page 15
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 16 of 26                Page 16




                                                                         Page 16
                       20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                                         Declaration of Nick Morris Pg 17 of 26                                            Page 17

                                                    EXHIBIT "C"                                              Return



      REMOVABLE ITEM   LOCATION         FUNCTION IN SYSTEM    REMOVAL PROCEDURE    DAMAGE/BUILD BACK   REASONING
                       (BUILDING &                                                 REQUIRED
                       ROOM)

1     2ND FLOOR        2ND FLOOR        SERVES AND            UNBOLT AND REMOVE    NONE                NOT A STRUCTURAL COMPONENT.
      SWITCHGEAR       ELECTRIC RM      DISTRIBUTES POWER     ALL FEEDERS,                             ALL CONDUIT AND RACEWAY WILL
                                        TO 2ND, 3RD AND 4TH   TRANSPORT GEAR BY                        BE LEFT IN PLACE FOR FUTURE
                                        FLOOR                 DOLLIES TO PARKING                       USE
                                                              LOT




2     CENTRAL PLANT    CENTRAL PLANT    SERVES CHILLERS,      UNBOLT AND REMOVE    NONE                NOT A STRUCTURAL COMPONENT.
      SWITCHGEAR       SOUTH WALL       PUMPS AND TANK        ALL FEEDERS,                             ALL CONDUIT AND RACEWAY WILL
                                        FARM                  TRANSPORT GEAR BY                        BE LEFT IN PLACE FOR FUTURE
                                                              DOLLIES TO PARKING                       USE
                                                              LOT




3     CENTRAL PLANT    EXTERIOR SOUTH   SERVCES CENTRAL       UNBOLT AND REMOVE    NONE                NOT A STRUCTURAL COMPONENT.
      TRANSFORMER      WALL OF          PLANT                 ALL FEEDERS,                             ALL CONDUIT AND RACEWAY WILL
                       CENTRAL PLANT    TRANSFRORMER #2       TRANSPORT GEAR BY                        BE LEFT IN PLACE FOR FUTURE
                                                              DOLLIES TO PARKING                       USE
                                                              LOT




4     CS1 SUBSTATION   SUBSTATION       SERVES ENTIRE SITE    DE-ENERGIZE AND      NONE                NOT A STRUCTURAL COMPONENT.
                                        WITH POWER            RACK OUT BREAKERS,                       ALL CONDUIT AND RACEWAY WILL
                                                              REMOVE FUSES AND                         BE LEFT IN PLACE FOR FUTURE
                                                              STORE IN DRAWERS                         USE




    ACM REMOVABLES                                                                                              Page | 1
                                                                                                                           Page 17
                       20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                                         Declaration of Nick Morris Pg 18 of 26                                               Page 18




      REMOVABLE ITEM   LOCATION           FUNCTION IN SYSTEM     REMOVAL PROCEDURE    DAMAGE/BUILD BACK   REASONING
                       (BUILDING &                                                    REQUIRED
                       ROOM)

5     1RST FLOOR       1ST FLOOR          SERVES AND             UNBOLT AND REMOVE    NONE                NOT A STRUCTURAL COMPONENT.
      ELECTRIC RM      ELECTRIC RM.       DISTRIBUTES POWER      ALL FEEDERS,                             ALL CONDUIT AND RACEWAY WILL
      GEAR                                1ST FLOOR              TRANSPORT GEAR BY                        BE LEFT IN PLACE FOR FUTURE
                                                                 DOLLIES TO PARKING                       USE
                                                                 LOT




6     FHJ ELECTRIC     NORTH EAST OF      PROVIDES POWER TO      UNBOLT AND REMOVE    NONE                NOT A STRUCTURAL COMPONENT.
      DISTRIBUTION     BUILDING F AND     BUILDINGS F, H AND J   ALL FEEDERS,                             ALL CONDUIT AND RACEWAY WILL
      YARD             H                                         TRANSPORT GEAR BY                        BE LEFT IN PLACE FOR FUTURE
                                                                 DOLLIES TO PARKING                       USE
                                                                 LOT




7     BUILDING         THROUGHOUT F,      PROVIDES LIGHTING      REMOVE ALL LIGHT     NONE                NOT A STRUCTURAL COMPONENT.
      LIGHTING         H AND J. NEW AND   IN SPACE               FIXTURES FROM                            ALL CONDUIT AND RACEWAY WILL
                       TEMPORARY                                 WIRING SYSTEM.                           BE LEFT IN PLACE FOR FUTURE
                       FIXTURES                                  LEAVE BRANCH                             USE
                                                                 WIRING IN PLACE



8     PARKING GARAGE   NORTH SIDEWALK     PROVIDES POWER TO      LIFT AND SET ON      NONE                NOT A STRUCTURAL COMPONENT.
      TRANSFORMER      OF PARKING         PARKING GARAGE         TRAILER WITH                             ALL CONDUIT AND RACEWAY WILL
                       GARAGE             AND CAR CHARGERS       FORKLIFT                                 BE LEFT IN PLACE FOR FUTURE
                                                                                                          USE




9     SITE ELECTRIC    THROUGHOUT         DISTRIBUTES POWER      CUT AND REMOVE ALL   NONE                NOT A STRUCTURAL COMPONENT.
      GRID             THE SITE           TO ALL                 CONCENTRIC CABLE                         ALL CONDUIT AND RACEWAY WILL
                                          TRANSFORMERS AND       INSTALLED UNDER                          BE LEFT IN PLACE FOR FUTURE
                                          MEDIUM VOLTAGE         THIS CONTRACT                            USE
                                          GEAR




    ACM REMOVABLES                                                                                                 Page | 2
                                                                                                                              Page 18
                       20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                                         Declaration of Nick Morris Pg 19 of 26                        Page 19



                                                                                    ACM Ex. C-1
                                                                                                     Return




2nd floor electric room building H.
Remove switchgear in electrical room and
remove from the site. There is currently
no wire pulled to this gear and there
would be no damage to the structure or
building.
This gear is long lead 12 weeks from time
PO is recieved.




                                                                                                       Page 19
20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                  Declaration of Nick Morris Pg 20 of 26                      Page 20
    Central plant:
    Remove all switchgear and feeders. Conduit will remain.
                                                            ACM   Ex. C-2
    All cable will be removed, all panels will be removed and
    all transformers will be removed.

    Removal will not damage the structure. It will render no
    power to the chillers and to the pumps.




                                                                              Page 20
                             20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                                               Declaration of Nick Morris Pg 21 of 26                      Page 21
                                                                               ACM Ex. C-3

CENTRAL PLANT TRANSFORMER - REMOVE TRANSFORMER AND
CABLE.

WILL NOT DAMAGE STRUCTURE. CONDUIT WILL REMAIN




                                                                                                           Page 21
                           20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                                             Declaration of Nick Morris Pg 22 of 26                        Page 22
CS1 - main switchgear room located at the substation.
                                                                                             ACM Ex. C-4
All power to the entire site is through this building.

All submeters that were installed will be removed. Switchgear will be
de-energized and racked out. Operation agreement with Austin Energy will be
terminated and power to CS1 will be disconnected.

Once de-energized and racked out the switchgear will have to go through
commisioning again before it can be energized. Rough cost for system (gear
and feeders) to be commisioned is $100-$150K




                                                                                                           Page 22
          20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                            Declaration of Nick Morris Pg 23 of 26            ACM Ex. C-5
                                                                                        Page 23




ELECTRIC ROOMS FLOOR 1 AND FLOOR 2 IN BUILD F :

REMOVE ALL SWITCHGEAR AND TRANSFORMERS.

REMOVE ALL FEEDERS TO SWITCHBOARDS AND TRANSFORMERS.

ALL BRANCH CONDUITS AND WIRE WILL REMAIN UNDAMAGED.




                                                                                         Page 23
            20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                               Declaration of Nick Morris Pg 24 of 26                     Page 24
STEPDOWN TRANSFORMERS, MEDIUM VOLTAGE
SWITCHGEAR, LOW VOLTAGE SWITCHGEAR AND    ACM Ex. C-6
BUILDING DISCONNECTS WILL BE REMOVED AND HAULED
OFF.

ALL ASSOCIATED FEEDERS WILL BE REMOVED FROM
THEIR RACEWAYS.

ALL RACEWAYS WILL REMAIN UNDAMAGED.

THIS WILL NOT DAMAGE STRUCTURE.




                                                                                          Page 24
                          20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                                            Declaration of Nick Morris Pg 25 of 26                      Page 25




                                                           ACM Ex. C-7
Remove all lighting fixtures. Removing lighting fixtures
will not damage the structure.




                                                                                                        Page 25
                20-10410-hcm Doc#146-2 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit B -
                                  Declaration of Nick Morris Pg 26 of 26                      Page 26
PAD MOUNT TRANSFORMER FOR PARKING
GARAGE WILL BE LOADED UP AND HAULED OFF.
THIS EQUIPMENT HAS NOT YET BEEN INSTALLED.




                                ACM Ex. C-8




                                                                                              Page 26
